Citation Nr: 1448121	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to right knee meniscectomy.

2.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to right knee meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a September 2014 Appellate Brief pertinent to the issues on appeal.  VBMS contains no documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case must be remanded in order to obtain an adequate VA medical examination and opinion regarding the Veteran's left knee and left hip degenerative joint disease and their relationship to his service-connected right knee disorder.  The Veteran was afforded a VA joints examination in December 2009, and the examiner found that right knee degenerative joint disease was not an etiology for left knee and hip degenerative joint disease.  The examiner did not, however, discuss whether the Veteran's right knee disorder has aggravated his left knee and hip degenerative joint disease and did not discuss the July 2009 statement made by the Veteran's treating physician that the left knee and hip were "prematurely worn-out, due to favoring the right knee."  The question of aggravation is an integral part of a secondary service connection claim, and the issues must therefore be remanded for this question to be properly addressed.  See 38 C.F.R. § 3.310(b) (2014).

Finally, the record indicates that the Veteran receives ongoing treatment for degenerative joint disease at the VA Medical Center in Bay Pines, Florida.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records since September 2010 should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Medical Center in Bay Pines, Florida all outstanding, pertinent records of treatment of the Veteran since September 2010.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) and associate all records with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA joints examination for left hip and left knee degenerative joint disease.  The entire claims file must be made available to the examiner, including access to all medical records contained in Virtual VA and VBMS, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disorder or left hip disorder had their clinical onset during service or otherwise are related to an injury or other event of the Veteran's period of active service?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee or left hip disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service connected right-knee disorder (right knee meniscectomy and limitation of extension due to degenerative joint disease)?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must include discussion of the July 2009 treatment record from the Veteran's treating physician, Dr. S.H., in which he states that the Veteran's left knee and left hip were "prematurely worn-out, due to favoring the right knee."  The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide any opinion requested, the examiner must affirm that all procurable and assembled data was fully considered and a detailed explanation must be provided for why an opinion cannot be rendered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If any benefit is not granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

